DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-7 and 12-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claims 2, 3, 12 and 13, the phrase “the side” lacks antecedent basis rendering the claims indefinite. It is unclear which side of the magazine port is the side. Claims 4-7 are rendered indefinite for depending from claim 3. Claims 14-17 are rendered indefinite for depending from claim 13.
In claims 3 and 13, the phrase “the distal end” lacks antecedent basis rendering the claims indefinite. It is unclear which end of the ramp is the distal end. Claims 4-7 are rendered indefinite for depending from claim 3. Claims 14-17 are rendered indefinite for depending from claim 13.
In claims 7 and 17, the phrase “the slope” lacks antecedent basis rendering the claims indefinite. It is unclear which slope of the wedge and the spine are being referred to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,119,777 B2 to Wolf et al. (“Wolf”) in view of US 5,566,488 to Yap (“Yap”).
Regarding claims 1 and 11, Wolf discloses a modular firearm frame device (18, Fig.  1 see also 122, Fig. 14), comprising: 
a pin aperture (35, see Fig. 6C) disposed in the modular firearm frame device which provides a connection point (by way of pin 48 and trigger frame 16, see Fig. 6A for example) for a firearm/handgun slide (12, Fig. 1 see also 132, 134, 136, Fig. 14) mechanically sized to operate on a first firearm/handgun model (8:3-35); 
a magazine port (22, see Fig. 6D) which mechanically accepts a magazine from a second firearm model, different from the first firearm model (8:3-35, wherein a port sized to accept a double-stack 0.45 ACP magazine, for example, could mechanically accept a narrower single-stacked 0.40 S&W magazine) or sized to operably receive a magazine that is inoperable in the first handgun (8:3-35, wherein if the port were sized to accept a double-stack 0.45 ACP magazine, for example, the double-stack 0.45 ACP magazine would not fit (i.e. be inoperable) in a first handgun sized to accept a narrower single-stacked 0.40 S&W magazine).
Wolf is silent regarding an adapter disposed within the magazine port which aligns the magazine within the magazine port such that the magazine holds an ammunition cartridge in a position within the modular firearm frame device where operation of the slide on the modular firearm frame device causes the ammunition cartridge to be loaded into a chamber of a firearm associated with the modular firearm frame device.
However, Yap discloses adapters (spacer pedestals 20, Fig. 21) disposed within a magazine port (magazine space 17, Fig. 20) which aligns the magazine within the magazine port (see narrower clip space 22 of Fig. 21) such that the magazine holds an ammunition cartridge in a position within the modular firearm frame device where operation of the slide on the modular firearm frame device causes the ammunition cartridge to be loaded into a chamber of a firearm associated with the modular firearm frame device (2:58-67).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wolf to have an adapter as claimed, as taught by Yap, in order to accommodate magazines of varying dimensions (Yap, 1:28-40).
Regarding claims 2-7 and 12-17, Wolf, as modified, further teaches wherein the adapter (spacer pedestals 20) includes a first ramp (annotated below) disposed on a side of the magazine port (the left or right side depending on the pedestal), wherein the ramp on the side of the magazine port includes a spine (annotated below) disposed on a distal end (the interior end) of the ramp, wherein the spine (annotated) is positioned generally parallel to the length of the magazine port (see Fig. 25), a wedge (the interior portion of pedestal 20) that extends substantially perpendicularly to the spine (annotated), a tail (annotated) that connects to both the spine and the wedge (see Figs. 21-24), wherein the tail (annotated) follows the slope of the wedge and the slope of the spine (see Figs. 21-24).

    PNG
    media_image1.png
    282
    370
    media_image1.png
    Greyscale

Regarding claims 8-10 and 18-20 wherein the adapter includes a second ramp (annotated), wherein the second ramp is located opposite the first ramp within the magazine port (see Fig. 21), wherein the second ramp is disposed within the magazine port as a mirror image of the first ramp (see Fig. 21).
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641